IN RE: Philips, Michael; — Plaintiff(s); Applying for Supervisory and/or Remedial Writ; Parish of Jefferson 24th Judicial District Court Div. “I” Number 87-2022; to the Court of Appeal, Fifth Circuit, Number 98-KH-1059
Writ granted in part; otherwise denied. The district court is ordered to supply relator with a copy of the bill of information or indictment, the court minutes, and the guilty plea colloquy transcript. State ex rel. Simmons v. State, 93-0275 (La.12/16/94), 647 So.2d 1094. In all other respects, the application is denied. State ex rel. Bernard v. Cr.D.C., 94-2247, p. 1 (La. 4/28/95), 653 So.2d 1174, 1175.
KIMBALL, J. not on panel.